DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-16 and 19-20 are pending.
Claims 17-18 are cancelled.
Response to Arguments
Applicant’s arguments, see page 7, filed 12/20/2021, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections have been withdrawn per applicant’s cancellation of claims 17 and 18.
Applicant’s arguments, see page 7, filed 12/20/2021, with respect to the specification objections have been fully considered and are persuasive.  The specification objections have been withdrawn per applicant’s amendments to the specification. 
Applicant’s arguments, see page 7, filed 12/20/2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn per applicant’s amendments to the specification. 
Applicant’s arguments, see page 7-9, filed 12/20/2021, with respect to the claim rejections have been fully considered and are persuasive.  The 102 and 103 rejections have been withdrawn per applicant’s arguments.

Allowable Subject Matter
Claims 1-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ouellette US20150285683 discloses an interrogator comprising a light source emitting pulses having a wavelength about an average wavelength; and a fiber Bragg grating (FBG) arrangement. The arrangement comprises a FBG sensor array comprising a plurality of FBG sensors on an optical fiber and being for reflecting the pulses, thereby producing reflected pulses at each one of the FBG sensors. FBG sensors of a given FBG sensor array have a spatial separation therebetween which is sufficient to allow, at a receiver, a temporal discrimination between the reflected pulses produced by each one of the FBG sensors. The FBG sensor array has a spectral reflection window which comprises the average wavelength. (Fig 1-8, Paragraph 0087-0134)
However, Ouellete fails to disclose a first distributed optical sensing fiber deployed along a first desired measurement path; a second distributed optical sensing fiber deployed along a second desired measurement path; an interrogation system coupled to the first distributed optical sensing fiber and to the second distributed optical sensing fiber; and a first distributed measuring instrument to launch a first interrogating probe pulse set comprising a first pulse having a first frequency and a second pulse having a second frequency; wherein the interrogation system is configured to direct the first pulse to the first distributed optical sensing fiber and the second pulse to the second distributed optical sensing fiber.
Handerek US20130301037 discloses a distributed optical fibre sensing system in which the sensor fibre comprises at least first and second waveguides used for separate sensing operations. The sensor fibre may be, for example, a double clad fibre having a monomade core and a multimode inner cladding. (Fig 1-7, Paragraph 0042-0067)

Prior arts such as Ouellette and Handerek made available do not teach, or fairly suggest, a first distributed optical sensing fiber deployed along a first desired measurement path; a second distributed optical sensing fiber deployed along a second desired measurement path; an interrogation system coupled to the first distributed optical sensing fiber and to the second distributed optical sensing fiber; and a first distributed measuring instrument to launch a first interrogating probe pulse set comprising a first pulse having a first frequency and a second pulse having a second frequency; wherein the interrogation system is configured to direct the first pulse to the first distributed optical sensing fiber and the second pulse to the second distributed optical sensing fiber.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-16 and 19-20 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855